                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


 Jodi L. Tackett,                                  Case No. 3:18 CV 1560

                               Plaintiff,          ORDER ADOPTING
                                                   REPORT & RECOMMENDATION
                -vs-
                                                   JUDGE JACK ZOUHARY
 Commissioner of Social Security,

                               Defendant.


       Plaintiff Jodi Tackett applied for disability insurance benefits and supplemental security

income; Defendant Commissioner of Social Security denied that application (see Doc. 12 at 2).

Tackett filed this Complaint seeking judicial review of that decision (Doc. 1). Her case was referred

to Magistrate Judge William Baughman for a Report and Recommendation (R&R) under Local Civil

Rule 72.2. After receiving Briefs on the Merits (Docs. 12, 15–16) and hearing argument (Doc. 18),

Judge Baughman issued an R&R (Doc. 19), which recommends affirming the Commissioner’s

decision. Tackett objects (Doc. 20); the Commissioner responds (Doc. 21).

       This Court adopts all uncontested findings and conclusions from the R&R and reviews de

novo only those portions of the R&R to which specific objections are made. 28 U.S.C. § 636(b)(1);

Hill v. Duriron Co., Inc., 656 F.2d 1208, 1213–14 (6th Cir. 1981). To trigger de novo review,

objections to the R&R must be specific, not “vague, general, or conclusory.” Cole v. Yukins, 7

F. App’x 354, 356 (6th Cir. 2001). This specific-objection requirement is meant to direct this Court

to “specific issues for review.” Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th

Cir. 1991). General objections, by contrast, ask this Court to review the entire matter de novo,

“making the initial reference to the magistrate useless.” Id.
       “A general objection, or one that merely restates the arguments previously presented and

addressed by the Magistrate Judge, does not sufficiently identify alleged errors in the [R&R]” to

trigger de novo review. Fondren v. American Home Shield Corp., 2018 WL 3414322, at *2 (W.D.

Tenn. 2018). See also Aldrich v. Bock, 327 F. Supp. 2d 743, 747 (E.D. Mich. 2004) (“An ‘objection’

that does nothing more than state a disagreement with a magistrate’s suggested resolution, or simply

summarizes what has been presented before, is not an ‘objection’ as that term is used in this

context.”). General objections trigger only clear-error review. Equal Employment Opportunity

Comm’n v. Dolgencorp, LLC, 277 F. Supp. 3d 932, 965 (E.D. Tenn. 2017), aff’d, 899 F.3d 428 (6th

Cir. 2018).

       Here, Tackett makes a single objection, alleging the administrative law judge (ALJ)

incorrectly evaluated the treating counselor’s opinions and provided inadequate reasons for rejecting

those opinions (Doc. 20 at 2–3). This general objection is the same argument made to the Magistrate

Judge (see Doc. 12 at 6–9). Thus, it triggers only clear-error review. This Court has reviewed the

R&R and finds no clear error.

       The Objection (Doc. 20) is overruled. This Court adopts the R&R (Doc. 19) in its entirety.

Accordingly, the Commissioner’s decision is affirmed, and this action is dismissed. Further, this

Court certifies that an appeal from this decision could not be taken in good faith. See 28 U.S.C.

§ 1915(a)(3).

       IT IS SO ORDERED.

                                                         s/ Jack Zouhary
                                                     JACK ZOUHARY
                                                     U. S. DISTRICT JUDGE

                                                     July 2, 2019



                                                 2
